Opinion by
Reeder, J.,
The only question raised by the assignments of error in this case is: Did the auditor properly allow to Dr. W. M. Parry his claim as a preferred claim ?
The determination of this depends upon whether the medicines furnished and the medical attendance given were such as is contemplated by the act of May 24, 1834. That act provides that services and merchandise of this character furnished during the “last illness of the decedent” shall be a preferred claim! There is no limitation as to time provided by the act; the only provision being that the charge shall be for the “ last illness ” of the decedent. Whether or not the sickness was progressive from the first services rendered to the time of death is a question of fact to be determined, from all the circumstances by the auditor.
*264The decedent suffered from “mitral insufficiency” which after a prolonged illness finally resulted in death. For one year and a half these services for which this claim is made were rendered for this incurable disease. While prolonged, it was certainly his last illness which finally resulted in death. During this period it was impossible, in the nature of such disease, that there could be any recovery. Under this evidence, the finding by the auditor that the claim as made was for “ medicines furnished and medical attendance given ” during the last illness of the decedent is justifiable' and cannot be disturbed upon appeal. If the illness were prolonged through many years and the claim made for a length of time winch might be unreasonable, a different question would be presented. What would be our conclusion in such a case we are not called upon here to determine. The claim for attendance for a disease of this character the auditor very properly finds is not for an unreasonable length of time.
The exception to the admission of the book of original entries because some of the visits were made and charges entered on Sunday is absolutely without merit. It would be contrary to public policy and detrimental to public health if courts should hold that people who were taken seriously ill on Sunday, calling- on a physician to care for them, should not be obliged to pay for such services.
The exception to the admission of the book of original entries for indefiniteness is also without merit. The charge for “medicine ” in a physician’s book of original entries is as distinct and certain and. definite as the law demands. Usually such medicine is a combination of several drugs in largely differing proportions. To say that such a charge would not be one recognized by the courts as a proper one unless it stated all the various drugs prescribed with the different proportions of each drug furnished in the prescription would be a construction of the law which would be absurd. The law relating to entries in a book account in commercial transactions cannot be applied with the same strictness to professional accounts such as this where nearly all medicines furnished are compounded.
Judgment affirmed.